DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Churchill Jr. on July 28th, 2021.
The application has been amended as follows: 
Replace Claim 1 with the following:
      1. A valve device for a gas passage of a respiratory treatment apparatus that is configured to provide a flow of breathable gas to a patient, the valve device comprising:
a valve seat defining an aperture of the gas passage for the flow of breathable gas; and
a flexible gas passage cover, the cover comprising a first side surface to operatively block and open the aperture of the gas passage at the valve seat to respectively prevent and permit gas flow through the aperture of the gas passage,  
the flexible gas passage cover further comprising a second side surface opposite the first side surface, 
wherein the cover comprises at least one drop section including a reduction in a thickness between the first side surface and the second side surface, the at least one drop section being formed in at least a flexible portion of a central cap region of the flexible gas passage cover, wherein the central cap 
Replace Claim 15 with the following:
      15. The valve device of claim 1 wherein the first side surface of the cover comprises a coating to reduce a coefficient of friction of a membrane material of the first side surface of the flexible gas passage cover.
Replace Claim 16 with the following:
      16. The valve device of claim 1 wherein the valve seat comprises a cover contact rim, the cover contact rim comprising a variation in height in relation to an imaginary plane formed by the first side surface of the flexible gas passage cover.
Cancel Claim 22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art may be seen as Orchard (U.S Patent No. 4,454,893 A) and Niemela (U.S Publication No. 2004/0069305 A1) and Koledin (U.S Publication No. 2010/0199991 A1).
Orchard and Niemela disclose a valve device with a flexible gas passage cover (see Orchard Fig. 2, flexible diaphragm 40; see Niemela Fig. 2, valve body 26) that covers a valve seat to operatively block the aperture of the valve seat and wherein the gas passage cover includes a reduction in thickness between a first side surface and the second side surface (see Orchard Fig. 3, tapering of 40a; see Niemela Fig. 3, recess 50). However, while the reduction in thickness is located at the portion of the gas passage cover that covers the valve seat, it is not located at a flexible portion of the cover. The flexible portions of the gas passage covers are located at the peripheral of the cover that allow for displacement of the entirety of the cover towards and away from the valve seat. In contrast, the device of the instant application has the reduction in thickness located at the central part of the valve cover, which is also made flexible, in order to dampen oscillation produced by such a valve (see Paragraph 0052-0053 of Applicant’s Specification).

Furthermore, there is no prior art or teaching which would suggest arbitrarily making the central portion flexible or forming the reductions in thickness in the central portion, as the valves of Koledin, Orchard and Niemela all have flexure only in the outermost portions of the valve cover, and not in the center. As such, it is found that one having ordinary skill in the art before the effective filing date of the claimed invention would only have arrived at the limitations of the instant application with impermissible hindsight or arbitrary reconstruction of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785